Citation Nr: 1729671	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  16-19 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a left tibia scar.

2.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and peptic ulcers.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for degenerative joint disease of the bilateral hips.

5.  Entitlement to service connection for degenerative joint disease of the bilateral knees.

6.  Entitlement to service connection for degenerative joint disease of the bilateral ankles.

7.  Entitlement to service connection for degenerative joint disease of the bilateral feet.

8.  Entitlement to a compensable evaluation for hemorrhoids. 

9.  Entitlement to an evaluation in excess of 10 percent for varicose veins of the left lower extremity.

10.  Entitlement to an evaluation in excess of 10 percent for varicose veins of the right lower extremity.

11.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).

12.  Entitlement to a compensable evaluation for right foot bunionectomy scars.

13.  Entitlement to a compensable evaluation for left foot bunionectomy scars.

14.  Entitlement to a compensable evaluation for right foot bunionectomy residuals.

15.  Entitlement to a compensable evaluation for left foot bunionectomy residuals.

16.  Entitlement to a compensable evaluation for right knee limitation of extension.
	
17.  Entitlement to a compensable evaluation for left knee limitation of extension.

18.  Entitlement to an effective date prior to September 12, 2011, for the grant of service connection for bilateral knee strain.

19.  Entitlement to an effective date prior to September 12, 2011, for the grant of service connection for acne/rosacea/melasma.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service in the United States Army from April 2003 to September 2011.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2015 and May 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2015, the RO, in relevant part, granted service connection for PTSD; denied service connection for GERD, a cervical spine disability, degenerative joint disease of the bilateral hips, degenerative joint disease of the bilateral knees, degenerative joint disease of the bilateral ankles, degenerative joint disease of the bilateral feet, peptic ulcers; denied increased evaluations for bilateral knee strain, bilateral knee limitation of extension, bilateral residuals of bunionectomy, bilateral bunionectomy scars, acne/rosacea/melisma; and denied reopening of the claim of entitlement to service connection for a left tibia scar as the evidence submitted was not new and material.  In May 2015, the RO denied entitlement to increased evaluations for bilateral varicose veins, and hemorrhoids.

The Veteran filed a timely Notice of Disagreement (NOD) with respect to both of these rating decisions in May 2015.  In the NOD, the Veteran checked the box indicating disagreement with the evaluations for her PTSD, bilateral bunionectomy scars, bilateral bunionectomy residuals, and bilateral knee extension.  She checked the box indicating disagreement with the effective date of the rating for her acne, and bilateral knee strain.  She checked the box indicating disagreement with the matter of service connection for hemorrhoids, left tibia scar, bilateral varicose veins, bilateral ankles, GERD, and her cervical spine disability.  She additionally handwrote her disagreement with the issue of service connection for peptic ulcers, and degenerative joint disease of her bilateral hips, knees, and feet.

The RO issued two Statements of the Case (SOCs) in March 2016 that inferred the disagreements to service connection for already service-connected disabilities, and earlier effective date claims to be claims for increased evaluations.  While the Board infers that the Veteran intended to appeal for increased evaluations for her hemorrhoids and bilateral varicose veins, it will not infer that her stated disagreement as to the effective dates of the awards of service connection for acne and bilateral knee strain are also increased evaluation claims.  A disagreement as to effective dates of an award of service connection represents a specific issue under a different legal theory.  While there is some ambiguity in the Veteran's NOD, the Board will not read the issue of disagreement with effective dates so broadly as to infer an increased rating claim.  The appropriate issues on appeal are reflected above.

The Veteran filed a timely Substantive Appeal in May 2016 on all issues listed in the two March 2016 SOCs.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of bilateral bunionectomy residuals, a cervical spine disability, degenerative joint disease of the bilateral knees, and degenerative joint disease of the bilateral feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 2013 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left tibia scar.  The Veteran did not file a Notice of Disagreement or otherwise appeal this decision.

2.  Evidence received since the May 2013 rating decision is cumulative.

3.   The Veteran's bilateral ankle disability was not incurred in or a result of active duty service.

4.  The Veteran has a current diagnosis of GERD, which was not incurred in or a result of active duty service, to include as due to an undiagnosed illness.

5.  The Veteran does not have a present diagnosis of a bilateral hip disability.

6.  The Veteran does not have a present diagnosis of peptic ulcers.

7.  The Veteran's hemorrhoids are primarily characterized as mild or moderate through the period on appeal.

8.  The Veteran's right lower varicose veins are primarily characterized with intermittent edema of extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.

9.  The Veteran's left lower varicose veins are primarily characterized with intermittent edema of extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.

10.  The Veteran's PTSD manifested as occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

11.  The Veteran's right bunionectomy scar measures less than 929 square centimeters, is not unstable or painful, is not on the head, face, or neck, nor did it result from burns.

12.  The Veteran's left bunionectomy scar measures less than 929 square centimeters, is not unstable or painful, is not on the head, face, or neck, nor did it result from burns.

13.  The Veteran's right knee extension ended at 0 degrees during the period on appeal, and did not decrease after repetitive use testing.

14.  The Veteran's left knee extension ended at 0 degrees during the period on appeal, and did not decrease after repetitive use testing.

15.  The Veteran's effective date for service connection of acne vulgaris/rosacea/melasma is September 12, 2011, the day after the Veteran was discharged from active duty.

16.  The Veteran's effective date for service connection of bilateral knee strain is September 12, 2011, the day after the Veteran was discharged from active duty.





CONCLUSIONS OF LAW

1.  The May 2013 decision that denied entitlement to service connection for a left tibia scar is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the May 2013 decision is not new and material, and the criteria for reopening of the claim for entitlement to service connection for asbestosis have therefore not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for entitlement to service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for a gastrointestinal disability, to include GERD and peptic ulcers, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  The criteria for entitlement to service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6.  The criteria for a compensable rating for hemorrhoids have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.2, 4.114, Diagnostic Code 7336 (2016).

7.  The criteria for a rating in excess of 10 percent for right leg varicose veins are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159 , 4.2, 4.7, 4.104, Diagnostic Code 7120 (2016).

8.  The criteria for a rating in excess of 10 percent for left leg varicose veins are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159 , 4.2, 4.7, 4.104, Diagnostic Code 7120 (2016).

9.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

10.  The criteria for a compensable rating for right foot bunionectomy scars have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. § 4.118 , Diagnostic Codes 7802, 7804, 7805 (2016).

11.  The criteria for a compensable rating for left foot bunionectomy scars have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. § 4.118 , Diagnostic Codes 7802, 7804, 7805 (2016).

12.  The criteria for a compensable evaluation for right knee extension have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. § 4.71a , Diagnostic Code 5261 (2016).

13.  The criteria for a compensable evaluation for left knee extension have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. § 4.71a , Diagnostic Code 5261 (2016).

14.  The criteria for an earlier effective date for the grant of service connection for acne/rosacea/melasma have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2016).

15.  The criteria for an earlier effective date for the grant of service connection for bilateral knee strain have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for a left tibia scar was denied in May 2013.  Although notified of the denial, the Veteran did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The Veteran's claim was denied because there was no in-service event that aggravated her preexisting left tibia scar.  Therefore, for the evidence to be new and material in this case, it must address this unestablished fact.

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156  "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. , see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.

For the following reasons, the Board finds that the evidence received in November 2013 is not new and material because it is cumulative.  In November 2013, the Veteran submitted a statement from a private physician that addressed a number of her ongoing disabilities.  While the doctor describes ongoing symptoms of other disabilities, she does not address the etiology of the Veteran's aggravation of her scar, nor does she state that it is related to service.  The physician, in fact, only lists the left tibia scar in the diagnosis section of the document, providing no additional information on the matter.  Furthermore, VA Medical Center (VAMC) records do not indicate treatment for symptoms of the tibia scar, nor do they provide concrete insight into the in-service aggravation of the scar or the nexus between present symptoms and active duty service.

The evidence offered by the Veteran in order to reopen her claim of entitlement to service connection for a left tibia scar is neither new nor material.  The medical records provide extremely limited information regarding the scar, and her private physician does not speak to either the in-service aggravation or the nexus between the two.  Each of these elements remains unestablished by this evidence.  As such, the Veteran has not introduced new and material evidence sufficient to reopen her claim of entitlement to service connection for a left tibia scar.

III.  Service Connection

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

A.  Bilateral Ankle Condition

The Veteran contends that she is entitled to service connection for a bilateral ankle disability.  After a thorough review of the medical and lay evidence of record, the Board finds that the Veteran is not entitled to service connection.

The Veteran's service treatment records are extremely limited with respect to possible ankle injuries or conditions.  Her ankles were examined in September 2006 when she complained of bilateral foot pain.  They were found to be normal in appearance, and there was no tenderness on palpation of the ankles.  There was no muscle spasm found, and foot motion was normal.  No pain was elicited by motion of either ankle.  The Veteran was in two car accidents in service: the first in September 2004, and the second in April 2007.  In September 2004, the Veteran's complaints were limited to head and neck pain with no mention of her ankles.  In April 2007, the Veteran was assessed for a possible traumatic brain injury, and complained of a bruise to her shin.

The Veteran's VAMC medical records do not indicate a diagnosis of a bilateral ankle condition, to include degenerative joint disease, as alleged by the Veteran.  

In a May 2012 VA examination, the Veteran's ankle was found to have normal muscle strength, plantar flexion, and dorsiflexion.  Both ankles were normal in the sensory examination.

The statement provided by the Veteran's private physician stated in November 2014 that she has "numbness, tingling, sensorial loss, cramps, weakness, and instability and radiating to hips, knees, ankles and feet" due to low back pain.  Without providing a rationale, this physician diagnosed the Veteran with degenerative joint disease of the ankles.  

In a March 2015 VA examination assessing the Veteran's bilateral foot disability, the Veteran did not mention ankle pain to the examiner.  Subsequent VAMC medical records do not indicate that she sought treatment for a disability related to her ankles, nor did she complain of ankle pain or undergo any testing to diagnose any possible conditions. 

The Board affords significantly reduced probative weight to the statement provided by the private physician.  While he diagnosed the Veteran with degenerative joint disease of the ankles, the physician similarly provided a blanket diagnosis of degenerative joint disease of the hips, knees, and feet, all in relation to the Veteran's low back problems.  No etiology is provided by the physician, nor does he explain his rationale for assigning that diagnosis.  There is no indication that tests were run to detect a degenerative joint disease in the ankles.  The physician also repeatedly misstates the Veteran's gender.  

The weight of the probative evidence is against a finding that the Veteran has a present disability of the ankle.  There is no indication that the Veteran suffered an ankle injury in service.  The Veteran's ankles are briefly noted by a private physician in a medical assessment that warrants skepticism, at the very least.  The Veteran has also not provided statements as to the etiology of her possible ankle disability, nor has she stated that it is related to some in-service event.  While the Veteran was in two vehicle accidents in service, she never complained of ankle pain or discomfort as a result of those accidents.  Had the Veteran's accidents resulted in an ankle injury, it would have been expected that it would have been mentioned in a claim contending that the Veteran had a disability due to an injury from those accidents.  See Fountain v. McDonald, 27 Vet. App. 258, 272 (2015) ("[T]he Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation"); Horn v. Shinseki, 25 Vet. App. 231, 239 n.7 (2012) (recognizing that the absence of evidence cannot be substantive negative evidence without "a proper foundation . . .to demonstrate that such silence has a tendency to prove or disprove a relevant fact"); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded").  There is no other evidence of record regarding her ankles that would suggest an injury related to active duty service.  There is therefore no credible evidence of an in-service bilateral ankle injury.

As there is no credible, probative indication that the Veteran has a present disability involving her ankles, nor is there an indication that her ankles were injured in service, an examination is not required for the purposes of adjudication.  While the McLendon factors set a low bar to trigger an examination pursuant to VA's duty to assist, an examination is not required every time a claim is filed.  A VA examination is only required when necessary to decide a claim.  Despite the permissive language of VA's duty to assist, the Court has stated that "[i]f Congress had wanted the Secretary to automatically provide an examination on all possible theories, then section 5103A would not read the way it does."  Robinson v. Peake, 21 Vet. App. 545, 553 (2008).  See also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a claimant's mere "conclusory generalized statement" that an in-service illness caused his current disability did not trigger VA's requirement to obtain an examination, and it rejected the theory "that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues").  Here, there is no credible evidence of a possible association between a potential ankle disability and service other than the private physician's conclusory, inadequate statements.  Therefore, the RO did not err in its duty to assist by failing to provide an examination.

In sum, there is no competent and credible evidence indicating that the Veteran's claimed bilateral ankle disability could be related to, or may be associated with, service.   As such, the preponderance of the evidence weighs against the claim for service connection for a bilateral ankle disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



B.  Gastrointestinal Disability

The Veteran contends that she is entitled to service connection for a gastrointestinal disability, to include GERD and peptic ulcers.  After a thorough review of the medical and lay evidence of record, the Board finds that the Veteran is not entitled to service connection.

As an initial matter, the Board notes that the Veteran's service in the Persian Gulf has been substantiated by VA.  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  In the present case, the Veteran has described symptoms of diarrhea.

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(2)(ii).  As the Veteran's gastrointestinal disability has been diagnosed, the aforementioned provisions regarding undiagnosed illnesses is inapplicable.  

The Veteran's service treatment records are limited with respect to gastrointestinal conditions.  Her enlistment examination was silent with respect to gastrointestinal problems.  In July 2008, the Veteran denied any esophageal reflux.  Neither GERD nor peptic ulcers were listed as an active problem in the Veteran's post-service records in November 2011, December 2011, March 2012, and August 2012.  Subsequent VAMC records do not indicate a diagnosis of GERD or treatment prior to November 2014. Similarly, VAMC records do not indicate a diagnosis of peptic ulcers or treatment prior to March 2015.

In November 2014, the Veteran submitted a private physician opinion, which the Board has assigned limited probative weight.  In the statement, the physician diagnoses the Veteran with GERD and peptic ulcers, and stated that she underwent a gastroenterologist evaluation preceding the diagnosis.  In fact, the Veteran stated that she had not undergone such an evaluation while speaking with a VA examiner in March 2015.

In the March 2015 VA examination, the Veteran was diagnosed with GERD, and the date of diagnosis was noted as March 19, 2015.  The Veteran claimed that she had been experiencing acid reflux for a while, including after certain meals, such as spicy or greasy food.  She reported occasional nausea and vomiting.  She stated that she was evaluated by the Augusta VAMC for this condition.  The examiner conducted a review of the records, and found no such treatment at the Augusta VAMC, and no mention of these symptoms except for the letter from her private physician.  The examiner stated that GERD is a disease with a clear and specific etiology and diagnosis that is not caused by or a result of specific exposures experienced by the Veteran during her service in Southwest Asia.  Furthermore, there was no evidence in medical literature of a direct etiologic relation between GERD and previous exposure to environmental hazards the Veteran may have been exposed to in Southwest Asia.  

In the same examination, the Veteran informed the examiner that she had never been diagnosed with peptic ulcers, despite the assertion by her private physician.  Available records confirmed the lack of diagnosis in her file.  No records demonstrated that she underwent an upper endoscopy or upper gastrointestinal series in order to make such a diagnosis.  Although the private physician stated in his letter that she had undergone that workup, the Veteran specifically denied seeing a gastroenterologist.

Affording the Veteran the benefit of the doubt, documentation of her diagnosis of GERD falls around November 2014, the date of the private physician's letter.  There is no evidence in her VAMC records or service treatment records that she sought treatment for symptoms related to GERD either during service or immediately thereafter.  Thus, her diagnosis is approximately three years after service.

There is no concrete indication of an in-service incurrence or event that caused the Veteran's GERD.  The VA examiner ruled out environmental hazard exposure as a cause of the Veteran's GERD.  Absent supplemental information that associates the Veteran's GERD with her active duty service, the second element of service connection cannot be established.  The Veteran's own lay statement regarding onset is vague, and she did not allege that the condition began at an approximate timeframe during service.  Instead, she estimated it as "a while ago" while speaking with an examiner in March 2015. 

Finally, the evidence of record does not establish the relationship between the Veteran's current diagnosis of GERD and service.  Her diagnosis was approximately three years after service, and no competent, probative medical evidence of record has established a connection between her service and her GERD.  As previously discussed, the Board affords only limited probative weight to the opinion of the private physician as the facts asserted have been undermined by the Veteran's own statements.  Instead, the Board places more substantial probative weight on the opinion of the VA examiner that her exposures to environmental hazards in Southwest Asia did not cause her GERD.  

With respect to the Veteran's claimed peptic ulcers, the Veteran herself stated that she does not have a present diagnosis of peptic ulcers.  Her VAMC records support that determination.  The only record to have such a diagnosis is that of the private physician, which the Veteran specifically refuted.  As previously discussed, the Board affords this medical opinion diminished probative weight due to its unreliability and misstatement of facts.  The preponderance of the competent, credible medical evidence of record does not support a finding of a present diagnosis of peptic ulcers, which is required for service connection.  

The Board recognizes that the Veteran believes that her gastrointestinal disability is related to her active duty service.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, she is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The issue of causation of a medical condition is a determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The competent, probative medical opinion of record determined that the etiology of the Veteran's GERD is unrelated to her environmental exposures in service.  The Veteran was not diagnosed with GERD during service, within one year of discharge, nor did service treatment records reflect complaints of symptomatology.  Even the private physician's opinion fails to establish a nexus between her diagnosis and her active duty service.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's GERD is related to her active duty service, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's GERD and her service greater probative weight than the lay opinions.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a gastrointestinal disability, to include GERD and peptic ulcers, must be denied.

C.  Bilateral Hip Condition

The Veteran contends that she is entitled to service connection for a bilateral hip disability.  After a review of the evidence, the Board concludes that the claimed bilateral hip disability was not incurred in or otherwise related to active duty service.

The Veteran's service treatment records are extremely limited with respect to complaints regarding her hips.  The Veteran's enlistment examination was silent with respect to hip problems.  In January 2003, she denied hip problems in a medical report.  In a June 2005 questionnaire, the Veteran reported no weakness in her lower extremities, no back pain, no difficulty bending her knees, and no difficulty squatting.  In April 2006, she was prescribed a topical treatment for a painful hip, but no documentation of any injury was included with the prescription.  In a post-service imaging study in March 2012, the Veteran's left hip was found to have normal bone mineral content.

In a May 2012 VA general medical examination, the Veteran's hip flexion bilaterally was normal, as was muscle strength in her hips.

The Veteran's private physician diagnosed her with degenerative joint disease of the hips in November 2014.  The physician related hip pain to her back condition.  No further rationale was provided, nor were test results included in the opinion.

As previously discussed, due to factual misstatements demonstrated in the private physician's opinion, the Board affords it extremely probative weight.  Subsequent VAMC records have not shown complaints or diagnoses related to the Veteran's bilateral hips.  As such, it is not clear if the Veteran has a reliable medical diagnosis pertaining to her bilateral hips.

Even if such a diagnosis were established, there is no indication of a bilateral hip injury in service.  While the Veteran was in two motor vehicle accidents in service, neither incident resulted in complaints regarding hip pain or injury.  Had the Veteran's accidents resulted in a bilateral hip injury, it would have been expected she would have mentioned hip pain while seeking treatment for her other vehicle accident-related injuries. See Fountain v. McDonald, 27 Vet. App. 258, 272 (2015) ("[T]he Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation"); Horn v. Shinseki, 25 Vet. App. 231, 239 n.7 (2012) (recognizing that the absence of evidence cannot be substantive negative evidence without "a proper foundation . . .to demonstrate that such silence has a tendency to prove or disprove a relevant fact"); Buczynski v. Shinseki, 24. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded").  There is no other evidence of record regarding her hips that would suggest an injury related to active duty service.  There is therefore no credible evidence of an in-service hip injury. 

As there is no indication that the Veteran's possible bilateral hip disability may be associated with service, an examination is not required for the purposes of adjudication.  While the McLendon factors set a low bar to trigger an examination pursuant to VA's duty to assist, an examination is not required every time a claim is filed.  A VA examination is only required when necessary to decide a claim.  Despite the permissive language of VA's duty to assist, the Court has stated that "[i]f Congress had wanted the Secretary to automatically provide an examination on all possible theories, then section 5103A would not read the way it does."  Robinson v. Peake, 21 Vet. App. 545, 553 (2008).  See also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a claimant's mere "conclusory generalized statement" that an in-service illness caused his current disability did not trigger VA's requirement to obtain an examination, and it rejected the theory "that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues").  Here, there is no credible evidence of a possible association between a possible bilateral hip disability and service other than the private physician's unreliable and inadequate opinion.  Therefore, the RO did not err in its duty to assist by failing to provide an examination.

In sum, there is no competent and credible evidence indicating that the Veteran's possible bilateral hip disability is related to, or may be associated with, service.   As such, the preponderance of the evidence weighs against the claim for service connection for a bilateral hip disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Increased Ratings

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2016).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  Functional loss may be due to pain if supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14 ; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

A.  Hemorrhoids

The Veteran contends that she is entitled to a compensable evaluation for her hemorrhoids.  After a thorough review of the medical and lay evidence of record, the Board finds that she is not entitled to a compensable evaluation.

The Veteran's hemorrhoids are rated as noncompensable pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  This disability is not rated by analogy as Diagnostic Code 7336 specifically addressed hemorrhoids, internal or external.   Pursuant to Diagnostic Code 7336, a noncompensable, 0 percent rating is warranted where the hemorrhoids are found to be mild or moderate in nature.  A 10 percent rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating, the highest rating available pursuant to Diagnostic Code 7336, is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

Post-service records indicate external hemorrhoids as an active problem in February 2012 and March 2012, but the severity of symptoms was not described.  The remainder of the Veteran's post-service records as associated with the claims file do not discuss the symptoms associated with her hemorrhoids.

In a May 2012 VA examination, the Veteran reported pain and difficulty sitting due to her hemorrhoids.  She denied rectal bleeding, and did not report continuous use of medication for treatment.  The examiner found mild or moderate hemorrhoids.  The functional limitation was a limited ability to sit, but the Veteran could perform her daily activities, walk two miles, and do moderate driving.

In April 2015, the Veteran reported worsening symptoms in her VA examination.  She reported occasional pain and itching around the anal region associated with discomfort during prolonged sitting.  She used over the counter topical medication with fair response.  The examiner assessed her hemorrhoids as mild to moderate with itching, pain, and moderate sized external hemorrhoids.  There was no functional impact noted by the examiner.

The Board recognizes that the Veteran believes her hemorrhoids are entitled to a compensable evaluation.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, she is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The severity of hemorrhoids is a determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Both of the Veteran's VA examinations assessed her external hemorrhoids as mild or moderate.  Her hemorrhoids were not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Her hemorrhoids were also not persistently bleeding and with secondary anemia, or with fissures.  Thus, although the Board has carefully considered the lay contentions of record contending that the Veteran's hemorrhoids are more severe than assessed in medical examination, the Board ultimately affords the objective medical evidence of record, which assesses the condition as mild to moderate, greater probative weight than the lay contentions.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable rating for hemorrhoids must be denied.

B.  Bilateral Varicose Veins

The Veteran contends that she is entitled to a rating in excess of 10 percent for bilateral varicose veins in her legs.  After a thorough review of the medical and lay evidence of record, the Board finds that a 10 percent rating, and no higher, is appropriate.

The Veteran's bilateral varicose veins are rated under Diagnostic Code 7120.  A noncompensable rating is assigned for asymptomatic palpable or visible varicose veins.  A 10 percent rating is assigned for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. A 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration. A 100 percent rating is assigned for massive board-like edema with constant pain at rest. 38 C.F.R. § 4.104, Diagnostic Code 7120.

The Veteran's post-service VAMC medical records listed the Veteran's varicose veins as asymptomatic in November 2011 and December 2011.  Varicose veins were listed as an active problem in March 2012 and August 2012.  No specific information regarding symptoms is provided.

In a May 2012 VA examination, the Veteran was diagnosed with varicose veins of the bilateral lower extremities.  The Veteran endorsed aching and fatigue in her legs after prolonged standing.  The examiner found intermittent edema of the extremities.  There were no aneurysms, and the Veteran did not have any surgeries to treat the condition.  The functional impact was noted as limitation in standing.

In an April 2015 examination, the Veteran stated that her symptoms were worsening.  She stated that there was pain with prolonged standing, which was partially relieved by elevating her lower extremities.  She sometimes used compression hosiery.  There was no post-phlebitis syndrome.  The examiner noted that elevation and compression hosiery relieved her symptoms, and found intermittent edema of the extremities. 

While the Board recognizes that the Veteran believes her symptoms warrant a higher evaluation, the medical evidence of record does not demonstrate that such a rating is appropriate.  The Veteran's varicose veins have been described consistently as an intermittent edema of the extremities.  While pain and fatigue with standing were noted, those symptoms alone do not rise to the next level of the rating schedule.  There was no persistent edema found that was only incompletely relieved by elevation.  There was no note regarding stasis pigmentation or eczema.  Instead, the Veteran's symptoms most closely approximate the 10 percent category as she suffers from intermittent edema of the extremity that has aching and fatigue after prolonged standing, and symptoms are relieved by elevation and compression hosiery.  The limited lay evidence of record does not contradict those findings, nor does it present symptoms that more closely approximately the next highest rating category.  As such, the Board affords significant probative weight to the medical evidence of record regarding the Veteran's demonstrable and objective symptomatology.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a rating in excess of 10 percent for bilateral varicose veins must be denied.




C.  PTSD

The Veteran contends that she is entitled to an initial rating in excess of 50 percent for PTSD.  After a thorough review of the medical and lay evidence of record, the Board finds that a 50 percent rating, but no higher, is appropriate.

The Veteran's PTSD is rated under Diagnostic Code 9411, 38 C.F.R. § 4.130.  A 10 percent rating is warranted when there is occupational an social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Veteran's service treatment records and post-service medical records indicate a history of depression and anxiety with no suicidal or homicidal ideation in 2011 and 2012.  In December 2014, the Veteran was referred to psychology service due to her anxiety symptoms.  She reported feeling depressed and lonely, particularly during the holiday season away from her children.  She reported sleep impairment and nightmares, depression, crying spells, and an inability to concentrate at work.  The examiner noted moderate impairment in emotional health functioning and occupational functioning.  The Veteran did not report suicidal or homicidal ideation or plans.  She was assessed to have adjustment disorder with depressed mood.  In May 2015, VAMC records note psychiatry consultation.  In June 2015, VAMC records indicate that the Veteran had been inconsistent with her appointments due to work responsibilities and recent travel.  At the time, she sounded calm, coherent, and under no acute distress.  She denied suicidal ideation, plan, or intent.  A follow up call in July 2015 reflected a similar assessment.

The Veteran's private physician submitted an opinion in November 2014 regarding her mental health.  He stated that she presented with nervousness, anxiety, irritability, difficulty in adapting to stressful circumstances, and was unable to establish and maintain effective work and social relationships.  She had disturbances in motivation and mood, as well as symptoms of depression.  He indicated that she had insomnia with nightmares and flashbacks of her traumatic experiences, in addition to suspiciousness, memory loss, and poor concentration.

A March 2015 VA examination diagnosed the Veteran with PTSD, noting that her preexisting depressive disorder was a symptom of PTSD.  The Veteran had persistent and exaggerated negative beliefs or expectations about herself, others or the world.  She had feelings of detachment or estrangement from others.  She experienced a persistent inability to experience positive emotions.  The Veteran was irritable and had angry outbursts, hypervigilant, and experienced sleep disturbances.  She was not suicidal or homicidal, and presented as tearful as she described her activities on deployment.  She was alert, coherent, relevant, logical, appropriate, oriented in all spheres, and had fair judgment and insight.  She was depressed with congruent affect, but there were no indications of a perceptual or thought disorder.  

As previously discussed, the Board affords significantly lower probative weight to the Veteran's private medical opinion as the physician has demonstrated unreliability in his statements.  In this instance, the doctor lists symptoms, such as flashbacks, that have not been mentioned elsewhere in the medical record, even during extensive counseling sessions with therapists.  Instead, the Board affords the VA examination and VAMC medical records significantly more probative weight in assessing the Veteran's severity of symptoms.

The probative medical evidence of record indicates an overall moderate assessment of the Veteran's PTSD.  In December 2014, the therapist noted a moderate impact on social and occupational functioning.  Again in the March 2015 examination, the Veteran experiences symptoms more congruent with those listed in the 50 percent category, such as impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  She did not, as records indicate, experience symptoms more akin to the 70 percent category, such as: suicidal ideation, obsessional rituals which interfere with routine activities, near-continuous panic or depression that affects the ability to function independently, spatial disorientation, or neglect of personal appearance and hygiene.  Her symptoms do not most closely approximate those of an overall occupational and social impairment with deficiencies in most areas.  While she certainly experiences significant symptoms related to her PTSD, overall they present as occupational and social impairment with reduced reliability and productivity.  As such, the weight of the probative evidence of record stands against a rating in excess of 50 percent.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD must be denied.

D.  Bilateral Bunionectomy Scars

The Veteran contends that she is entitled to a compensable evaluation for bilateral bunionectomy scars.  After a thorough review of the medical and lay evidence of record, the Board finds that a compensable evaluation is not warranted.

The Veteran's scars are presently rated under Diagnostic Code 7805, which evaluates scars and their effects under Diagnostic Codes 7800, 7801, 7802, and 7804.  As the scars are not a result of a burn, nor are they on the head or neck, they may be rated under 7802 or 7804.  Under Diagnostic Code 7803, scars due to causes other than burns and are not of the head, face, or neck, may be entitled to a 10 percent rating if the area or areas are of 929 square centimeters (cm).  Under Diagnostic Code 7804, one or two scars that are unstable or painful are assigned a 10 percent evaluation.  Three to four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.

The Veteran's service treatment records, as well as post-service medical records, do not indicate symptomatology specifically related to the bunionectomy scars.  In a March 2015 VA examination assessing the Veteran's feet, the examiner noted no painful or unstable scars.  The right foot scar was measured as 5 cm long by .5 cm wide.  The left foot scar was measured as 3.5 cm long by .5 cm wide.  

As the Veteran has not contended that those scars are painful, nor are they unstable or large enough to warrant a rating under Diagnostic Codes 7802 and 7804, a noncompensable rating has been properly assigned.  Absent a painful or unstable scar, which would require a 10 percent evaluation, or a scar that is 929 square cm in size, a compensable evaluation is not appropriate.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable rating for bilateral bunionectomy scars must be denied.

E.  Bilateral Knee Extension

The Veteran contends that her bilateral knee limitation of extension warrants a compensable evaluation.  After thorough review of the medical and lay evidence of record, the Board finds that a compensable evaluation is not warranted. 

Limitation of knee extension is rated under the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Diagnostic Code 5261 provides that limitation of extension to 5 degrees is rated as noncompensable.  Limitation of extension to 10 degrees is rated as 10 percent disabling.  Limitation of extension to 15 degrees is rated as 20 percent disabling.  Limitation of extension to 20 degrees is rated as 30 percent disabling.  Limitation of extension to 30 degrees is rated as 40 percent disabling.  Limitation of extension to 45 degrees or greater is rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A higher disability rating is warranted only in the case of extremely unfavorable ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

At the outset, the Board notes that additional impairments of the bilateral knees are remanded by this decision.  The Board's determination focuses specifically on the extension of the Veteran's bilateral knees.  Other issues, such as flexion, subluxation and instability, are rated separately for conditions of the knees.

The Veteran's post-service records do not contain measurements of her bilateral knee extension.

In May 2012, prior to the Veteran's claim for an increased rating for bilateral knee extension, the Veteran underwent a VA examination to initially assess her knees.  Her bilateral knee extension ended at 5 degrees with objective evidence of pain at 5 degrees.  The results did not change with repetitive use testing.  There was no pain on palpation, and the examiner found normal muscle strength, no instability, no subluxation/dislocation, no shin splints, no stress fractures, no chronic exertional compartment syndrome, or other tibial and/or fibular impairment. 

In a March 2015 VA examination, the Veteran's bilateral knee extension ended at 0 degrees.  The Veteran reported not being able to ascend stairs easily, and stated that she could not run and avoided squatting.  Pain was noted on the exam, but it did not result in functional loss.  Range of motion did not contribute to functional loss.  There was no pain with weight bearing.  There was anterior pain or tenderness of the joint on palpation.  Repetitive use testing did not result in additional loss of range of motion or functional loss.  Muscle strength was normal.  There was no muscle atrophy, ankylosis, subluxation, lateral instability, or history of recurrent effusion.  There was no dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or other tibial or fibular impairments.  There was no meniscus condition noted.  Crepitus was present.  The examiner assessed no functional impact in performing occupational tasks.

During the relevant period on appeal, that Veteran's bilateral knee extension ended at 0 degrees.  There is no other medical evidence of record that demonstrates extension ending at any other point.  While there is characteristic pain on motion, the RO incorporated that symptom into their 10 percent evaluation for bilateral knee strain.  To award an additional 10 percent for pain on motion with respect to the Veteran's bilateral knee extension would violate the prohibitions against pyramiding.  See 38 C.F.R. § 4.14  (2016).  As such, the RO accurately assessed the Veteran's bilateral knee extension symptoms with a noncompensable rating.  During the period on appeal, she did not show bilateral knee extension limited to 10 degrees, which would warrant a 10 percent rating, or more. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  As previously discussed, the evidence of record fails to reflect that the Veteran suffers from functional loss, as far as the extension of the knees that would warrant a higher evaluation.  

While the Board recognizes that the Veteran believes her symptoms to warrant a higher evaluation, the medical evidence of record does not demonstrate that a compensable rating is appropriate.  The Veteran's bilateral knee extension ends at 0 degrees as measured with a goniometer.  The Veteran may believe that her range of motion is more limited, but specific medical equipment is necessary to make that determination.  While pain is experienced upon motion, that has already been evaluated and considered in a separate 10 percent rating for her bilateral knee strain.  The limited lay evidence of record does not contradict those findings, nor does it present symptoms that more closely approximately the next highest rating category.  As such, the Board affords significant probative weight to the medical evidence of record regarding the Veteran's demonstrable and objective symptomatology.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable rating for bilateral knee extension must be denied.

V.  Earlier Effective Date

The Veteran contends that she is entitled to an earlier effective date for the grants of service connection for acne/rosacea/melasma and bilateral knee strain.  After a thorough review of the evidence, the Board finds that she is not entitled to an earlier award for either disability.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  The effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R.§ 3.400 (b)(2)(i).  A veteran is not entitled to a grant of service connection before discharge from active duty service.

The Veteran filed her claim of entitlement to service connection for acne/rosacea/melasma and bilateral knee strain in October 2011.  As this was within one year of discharge, her effective date must be the day after discharge from active duty.  As veterans cannot be service connected for disabilities prior to their discharge from active duty, this is the earliest effective date possible for awards of service connection for these two issues.  As such, the Board finds that the Veteran is not entitled to an earlier effective date for these disabilities.

	
ORDER

1.  The application to reopen claim of entitlement to service connection for a left tibia scar is denied.

2.  Entitlement to service connection for a bilateral ankle disability is denied.

3.  Entitlement to service connection for a gastrointestinal disability, to include GERD and peptic ulcers, is denied.

4.  Entitlement to service connection for a bilateral hip disability is denied.

5.  Entitlement to a compensable evaluation for hemorrhoids is denied.

6.  Entitlement to a rating in excess of 10 percent for right lower extremity varicose veins is denied.

7.  Entitlement to a rating in excess of 10 percent for left lower extremity varicose veins is denied.

8.  Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.

9.  Entitlement to a compensable evaluation for a right bunionectomy scar is denied.

10.  Entitlement to a compensable evaluation for a left bunionectomy scar is denied.
	
11.  Entitlement to a compensable evaluation for right knee extension is denied.

12.  Entitlement to a compensable evaluation for left knee extension is denied.

13.  Entitlement to an effective date prior to September 12, 2011 for acne/rosacea/melasma is denied.

14.  Entitlement to an effective date prior to September 12, 2011 for bilateral knee strain is denied.
REMAND

Remand is necessary to adjudicate the remaining issues on appeal.  VA examinations are in order to properly assess the Veteran's claims regarding her feet, knees, and cervical spine.  

Unfortunately, it does not appear that the Veteran was provided an examination to assess her claims regarding her cervical spine condition.  There is a diagnosis of a cervical strain following a September 2004 motor vehicle accident in service.  As there is an indication that her current claimed condition may have resulted from service, an examination must be afforded upon remand.  McLendon v. Nicholson, 20 Vet. App. 79, 82-3 (2006).

Furthermore, the examinations regarding the Veteran's bilateral feet and knee claims are not adequate for the purposes of adjudication.  The Veteran's post-service records in November 2011 indicate that her 2007 motor vehicle accident caused degenerative joint disease in her knees.  There is little additional information provided by the record, however, this is not addressed by the examiner in the report.  Additionally, the Veteran claims of foot pain, which may be attributable to bunionectomy residuals, as claimed by the Veteran, or degenerative joint disease, as stated by her private physician.  The examination of her feet does not examine her for any degenerative conditions, nor were any imaging studies performed to rule out those contentions.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's bilateral bunionectomy residuals, cervical condition, bilateral knee condition, and bilateral foot condition since March 2016.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for VA examinations to determine the current nature and etiology of her cervical spine condition, possible degenerative joint disease of the bilateral knees and feet, as well as to determine the nature and severity of her bilateral bunionectomy residuals.  The examiner(s) should review the entire claims file.  The examiner(s) should specifically address the contentions advanced by the Veteran's private physician in the November 2014 letter.  The examiner(s) should provide an opinion as to the following:

(a).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified cervical spine condition had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service to include as a result of her documented in-service motor vehicle accidents.  

(b).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified joint disease of the bilateral knees had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.  

(c).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified degenerative joint disease of the feet had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.  

(d)  Describe the current nature and severity of the Veteran's bilateral bunionectomy residuals. 

With respect to the Veteran's claimed foot conditions, the examiner should determine the likely source of her claimed symptoms.  If one source does not contribute to all of the symptoms documented, the examiner should assign a percentage to each diagnosed disability that contributes to her documented symptomatology.  If this assessment cannot be performed without mere speculation, the examiner must provide a rationale for that conclusion.

The examination report should specifically state that such a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims of service connection for a cervical strain, degenerative joint disease of the bilateral knees, degenerative joint disease of the bilateral feet, and entitlement to an increased evaluation for bilateral residuals of a bunionectomy.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


